Title: Resolution of the Court of the District of Columbia, 15 June 1811 (Abstract)
From: Court of the District of Columbia
To: 


15 June 1811. “The Grand Jury state to the Court that they have received representations on the oaths of credible persons that Nancy Gerry a free mulatto girl about Eight years old, was during the month of May last Sold as a slave by Samuel Askum, to  Oliphant of Georgia, to which state she is presumed to have been carried, said Oliphant being an Inhabitant of Georgia. The Jury request the Court to Communicate this statement to the president of the United States in order that fit measures may be pursued for the reclamation of the said Nancy Gerry.”
